Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 20-39 are pending per preliminary amendment.

Claim Objections
Applicant is advised that should claim 22 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 23 be found allowable, claim 32 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the measurement system is configured to: determine a first threshold…; determine that a first request…; determine that a first response…; measure a first elapsed time…; compare the first elapsed time…; perform…a communication control” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22-24, 32, 33, 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 22, the feature “halting sending the first request from the first client to the first server” is logically contradictory in light of claim 20, third limitation explicitly reciting “sending a first request from the first client…based on the first threshold…”. Examiner does not interpret the “halting feature” as taking precedence over “sending…”. Applicant is encouraged to amend claim language to remove ambiguity. Claims 23, 24, 32 and 33 are similarly indefinite by virtue of their dependency.
	Regarding claim 23, the phase “…in response to the first elapsed time being less then the first threshold” is unclear. Examiner cannot discern what actions takes place in response to a first elapsed time being “less”.
Regarding claim 35, Examiner cannot discern what constitutes “a second elapsed time”. As claimed is constructed, it is not possible to unambiguously determine period of elapsed time that is “between” the sending of first and second requests AND completion by server of sending first and sending responses.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-22, 25-28, 31, 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-16 of U.S. Patent No.11,290,364 (hereinafter ‘364). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims below is anticipated by a corresponding mapped ‘364 claim.

Instant claims
‘364 claims
20. A method for optimizing network communication, the method comprising: 

providing a first client in communication with a first server via a client-server relationship; 

determining a first threshold associated with the first client; 

sending a first request from the first client to the first server based on the first threshold; 

sending a first response from the first server to the first client; 

determining a first elapsed time between the first request and the first response; 

comparing the first elapsed time to the first threshold; and 

performing, based at least upon the comparing of the first elapsed time to the first threshold, a communication control.



25. The method of claim 20, further comprising running the first client and the first server on a BACnet protocol.

21. The method of claim 20, wherein the first threshold is a first set frequency (maps to ‘364, claim 1 limitation “setting a first frequency as a set frequency”).

22. The method of claim 20, wherein the communication control is one of increasing the threshold from a first frequency to a second frequency and halting sending the first request from the first client to the first server based on the first threshold (maps to ‘364, claim 1, last limitation).


26. The method of claim 20, further comprising determining a second elapsed time, and increasing the set frequency after the second elapsed time has exceeded a test threshold.

27. The method of claim 20, further comprising providing a second client in communication with the first server via a client-server relationship; providing a switch in communication with the first client, the second client, and the first server, the switch selectively allowing communication between the first server and one of the first client and the second client; sending a second request from the second client to the first server based on the first threshold; sending a second response from the first server to the second client; determining a second elapsed time between the second request and the second response; and comparing the second elapsed time to the first threshold.

28. The method of claim 27, further comprising providing the second client after the first elapsed time exceeds the first threshold.

30. The method of claim 20, wherein the first threshold is a first set frequency (‘364, claim 1 limitation “setting a first frequency as a set frequency”).

31. The method of claim 20, wherein the communication control is one of increasing the threshold from a first frequency to a second frequency and halting sending the first request from the first client to the first server based on the first threshold (maps to ‘364, claim 1, last limitation).

36. A method of determining performance degradation on a BACnet protocol, the method comprising: 

providing a first client in communication with a first server via a client-server relationship; 





repeatedly sending a first request from the first client to the first server based on a first threshold; 

sending a first response from the first server to the first client for each first request; 

determining a first elapsed time between each successive first request and first response; 

determining a second elapsed time between an initial first request and a final response; 

comparing the first elapsed time to the first threshold; 

comparing the second elapsed time to a second threshold; 

increasing the first threshold based on the comparison of the second elapsed time to the second threshold; and 

halting sending the first request from the first client to the first server at the first threshold based on the comparison of the first elapsed time to the first threshold.

37. The method of claim 36, further comprising providing a second client in communication with a first server via a client-server relationship; providing a switch in communication with the first client, the second client, and the first server, the switch selectively allowing communication between the first server and one of the first client and the second client; repeatedly sending a second request from the second client to the first server based on the first threshold; sending a second response from the first server to the second client for each second request; measuring a third elapsed time between the second request and the second response; comparing the third elapsed time to the first threshold; and halting sending the second request from the second client to the first server based on the comparison of the third elapsed time to the first threshold.

38. The method of claim 37, further comprising providing the second client after the second elapsed time exceeds the second threshold.

39. The method of claim 37, further comprising providing a third client in communication with a first server via a client-server relationship; providing a switch in communication with the third client and the first server, the switch selectively allowing communication between the first server and one of the first client, the second client, and the third client; repeatedly sending a third request from the third client to the first server based on the first threshold; sending a third response from the first server to the third client for each third request; measuring a fourth elapsed time between the third request and the third response; comparing the fourth elapsed time to the first threshold; and halting sending the third request from the third client to the first server when the fourth elapsed time exceeds the first threshold.

1. A method of conducting a network stress test, the method comprising: 

providing a first client in communication with a first server via a client-server relationship; 

setting a first frequency as a set frequency; 


sending a first request from the first client to the first server at the set frequency; 

sending a first response from the first server to the first client; 

measuring a first elapsed time between the first request and the first response; 

comparing the first elapsed time to a communication threshold; and, 

based at least upon the comparing of the first elapsed time to a communication threshold, increasing the set frequency from the first frequency to a second frequency.

2. The method of claim 1, further comprising running the first client and the first server on a BACnet protocol.















3. The method of claim 1, further comprising measuring a second elapsed time, and increasing the set frequency after the second elapsed time has exceeded a test threshold.



4. The method of claim 1, further comprising providing a second client in communication with the first server via a client-server relationship; providing a switch in communication with the first client, the second client, and the first server, the switch selectively allowing communication between the first server and one of the first client and the second client; sending a second request from the second client to the first server at the set frequency; sending a second response from the first server to the second client; measuring a second elapsed time between the second request and the second response; and comparing the second elapsed time to a communication threshold.

5. The method of claim 4, further comprising providing the second client after the first elapsed time exceeds the communication threshold.

6. The method of claim 1, wherein the first request is repeatedly sent at the set frequency until the first elapsed time exceeds the communication threshold.









13. A method of determining performance degradation on a BACnet protocol, the method comprising: 

providing a first client in communication with a first server via a client-server relationship; 

providing a measurement system in communication with the first client and the first server; 

repeatedly sending a first request from the first client to the first server at a set frequency; 

sending a first response from the first server to the first client for each first request; 

measuring a first elapsed time between each successive first request and first response; 


measuring a second elapsed time between an initial request and a final response; 

comparing the first elapsed time to a first threshold; 

comparing the second elapsed time to a second threshold; 

increasing the set frequency when the second elapsed time exceeds the second threshold; and 

halting sending the first request from the first client to the first server at the set frequency when the first elapsed time exceeds the first threshold.

14. The method of claim 13, further comprising providing a second client in communication with a first server via a client-server relationship; providing a switch in communication with the first client, the second client, and the first server, the switch selectively allowing communication between the first server and one of the first client and the second client; repeatedly sending a second request from the second client to the first server at the set frequency; sending a second response from the first server to the second client for each second request; measuring a third elapsed time between the second request and the second response; and comparing the third elapsed time to the first threshold; and halting sending the second request from the second client to the first server at the set frequency when the third elapsed time exceeds the first threshold.

15. The method of claim 14, further comprising providing the second client after the second elapsed time exceeds the second threshold.

16. The method of claim 14, further comprising providing a third client in communication with a first server via a client-server relationship; providing a switch in communication with the third client and the first server, the switch selectively allowing communication between the first server and one of the first client, the second client, and the third client; repeatedly sending a third request from the third client to the first server at the set frequency; sending a third response from the first server to the third client for each third request; measuring a fourth elapsed time between the third request and the third response; and comparing the fourth elapsed time to the first threshold; and halting sending the third request from the third client to the first server at the set frequency when the fourth elapsed time exceeds the first threshold.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22, 25, 26, 30, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (USP 6598056), in view of McFarland (USP 7746887).
For claim 20, Hull discloses:
A method for optimizing network communication (col. 10, ln 28-32 “Preferably, a polling service supports the monitoring of multiple, different points on the one or more BMS networks. An embodiment of a polling service preferably spreads different point reads apart within a specified polling interval so as to limit the load on the BMS network), the method comprising: 
providing a first client in communication with a first server via a client-server relationship (col 6, ln 30-43 “FIG 5 depicts topologies of multiple clients and multiple servers as supported in an embodiment of the present invention. A client/server architecture is a system in which each computer or process on a network is either a LclientL or a LserverL. Generally, a server is a process or computer that provides some service to other (client) processes or computers. For example, the BMS service and various service applications of the embodiments of the present invention include components that perform server processes for client processes within the system. Likewise, components of a client application, the BMS service and the various service applications also perform client processes.”); 
determining a first threshold associated with the first client (col 11, ln 65-col 12, ln 5 “Generally, polling involves requesting point data from the BMS service 1008 at a predetermined frequency or on a time schedule. When the BMS service 1008 responds with the requested data, the polling service 1000 records the dynamic point data in the database 1004 via the dynamic DB component 1002. The polling service 1000 distributes point read calls to the BMS service 1008 over a designated frequency period.”); 
sending a first request from the first client to the first server based on the first threshold (col 11, ln 65-col 12 ln 5 “requesting point data”); sending a first response from the first server to the first client. 
Hull fails to explicitly disclose:
“determining a first elapsed time between the first request and the first response; comparing the first elapsed time to the first threshold; and 
performing, based at least upon the comparing of the first elapsed time to the first threshold, a communication control”
However, in a related field, McFarland discloses:
“determining a first elapsed time between the first request and the first response; (col 1, ln 63-col 2, ln 7 “Conditions are monitored, or sensed, during a variable periodic interval to determine whether a measurement for the condition has changed, is above, and/or below a limit or within or outside a range.); 
comparing the first elapsed time to the first threshold (col 1, ln 63-col 2, ln 7 “Conditions are monitored, or sensed, during a variable periodic interval to determine whether a measurement for the condition has changed, is above, and/or below a limit or within or outside a range. The measurement may also be compared to measurements made during prior intervals, and/or statistics determined based on prior readings. A statistical analysis of the measurement may be made, and an appropriate control response determined and executed. The measurement, the change over a prior measurement, and/or the results of a comparison to a limit and/or range may be made according to a second periodic interval.”); and, 
performing, based at least upon the comparing of the first elapsed time to the first threshold, a communication control (col 3, ln 31-44 “The device may communicate information during a period of a transmission interval. The device may communicate information during a transmission, or communication, interval. The information may be communicated in response to a comparison that identifies a change in the sensed condition, such as a change outside a band limit, or a reading of the indicator beyond a limit. Similarly, a transmission of information may be suspended for periods of a transmission interval for which no change in the indicator has been identified. The device may enter a sleep mode, or go into a standby mode…The transmission and polling intervals, the limits and ranges may be changed, varied…extended and/or compressed…; col 9, ln 23-50 “the processor 214 polls the sensor 209 during a recurring polling period 336. ) 
	It would have been obvious to one of ordinary skill before effective date of claimed invention to have introduced McFarland’s teachings of measuring transmission and polling intervals alongside Hull. The motivation to combine would have been to enable appropriate control response to observed changes in communications conditions/measurements (McFarland, col 1, ln 63 – col 2, ln7; col 3, ln 31-44; col 9, ln 23-50).

For claim 21, Hull-McFarland discloses:
The method of claim 20, wherein the first threshold is a first set frequency (Hull, col 11, ln 65-col 12, ln 5 “Generally, polling involves requesting point data from the BMS service 1008 at a predetermined frequency or on a time schedule. When the BMS service 1008 responds with the requested data, the polling service 1000 records the dynamic point data in the database 1004 via the dynamic DB component 1002. The polling service 1000 distributes point read calls to the BMS service 1008 over a designated frequency period.”).

For claim 22, Hull-McFarland discloses:
The method of claim 20, wherein the communication control is one of increasing the threshold from a first frequency to a second frequency and halting sending the first request from the first client to the first server based on the first threshold (Hull, col 3, ln 31-44 “The device may communicate information during a period of a transmission interval. The device may communicate information during a transmission, or communication, interval. The information may be communicated in response to a comparison that identifies a change in the sensed condition, such as a change outside a band limit, or a reading of the indicator beyond a limit. Similarly, a transmission of information may be suspended for periods of a transmission interval for which no change in the indicator has been identified. The device may enter a sleep mode, or go into a standby mode…The transmission and polling intervals, the limits and ranges may be changed, varied…extended and/or compressed…; col 9, ln 23-50 “the processor 214 polls the sensor 209 during a recurring polling period 336.).

For claim 25, Hull-McFarland discloses:
The method of claim 20, further comprising running the first client and the first server on a BACnet protocol (Hull, col 6, ln 3-8 “The server 400 preferably comprises various services, at least one database, and one or more interfaces to other components of the building system. For example, the server 400 includes a BACnet interface….”).

For claim 26, Hull-McFarland discloses:
The method of claim 20, further comprising determining a second elapsed time, and increasing the set frequency after the second elapsed time has exceeded a test threshold (McFarland, col 9,, ln 39-59: “The relationship of the length of a period 336 to the recurrence of an interval 338 or the relationship to the variable interval 338 depends on one or more factors, such as the condition being monitored or sensed, past and current measurements, the control algorithm for the system or the device, transmission frequency and strength of the transceiver…).

For claim 30, Hull-McFarland discloses:
The method of claim 20, wherein the first threshold is a first set frequency (Hull, col 11, ln 65-col 12, ln 5 “Generally, polling involves requesting point data from the BMS service 1008 at a predetermined frequency or on a time schedule. When the BMS service 1008 responds with the requested data, the polling service 1000 records the dynamic point data in the database 1004 via the dynamic DB component 1002. The polling service 1000 distributes point read calls to the BMS service 1008 over a designated frequency period.”).

For claim 31, Hull-McFarland discloses:
The method of claim 20, wherein the communication control is one of increasing the threshold from a first frequency to a second frequency and halting sending the first request from the first client to the first server based on the first threshold (McFarland, col 3, ln 31-44 “The device may communicate information during a period of a transmission interval. The device may communicate information during a transmission, or communication, interval. The information may be communicated in response to a comparison that identifies a change in the sensed condition, such as a change outside a band limit, or a reading of the indicator beyond a limit. Similarly, a transmission of information may be suspended for periods of a transmission interval for which no change in the indicator has been identified. The device may enter a sleep mode, or go into a standby mode…The transmission and polling intervals, the limits and ranges may be changed, varied…extended and/or compressed…; col 9, ln 23-50 “the processor 214 polls the sensor 209 during a recurring polling period 336.).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (USP 6598056), in view of McFarland (USP 7746887), in view of Hague (US 20150039752).
For claim 27, Hull-McFarland discloses:
The method of claim 20, further comprising
providing a second client in communication with the first server via a client-server relationship (Hull; Figs. 5 and 7); 
sending a second request from the second client to the first server based on the first threshold (Hull, col 11, ln 65-col 12 ln 5 “requesting point data”); 
sending a second response from the first server to the second client (Hull, col. 11, ln 65-col 12, ln 5 “respond with the requested data”); 
determining a second elapsed time between the second request and the second response (McFarland, col 1, ln 63-col 2, ln 7 “Conditions are monitored, or sensed, during a variable periodic interval to determine whether a measurement for the condition has changed, is above, and/or below a limit or within or outside a range.); and 
comparing the second elapsed time to the first threshold (McFarland, col 1, ln 63-col 2, ln 7 “Conditions are monitored, or sensed, during a variable periodic interval to determine whether a measurement for the condition has changed, is above, and/or below a limit or within or outside a range. The measurement may also be compared to measurements made during prior intervals, and/or statistics determined based on prior readings. A statistical analysis of the measurement may be made, and an appropriate control response determined and executed. The measurement, the change over a prior measurement, and/or the results of a comparison to a limit and/or range may be made according to a second periodic interval.”).
Hull-McFarland fails to disclose:
“providing a switch in communication with the first client, the second client, and the first server, the switch selectively allowing communication between the first server and one of the first client and the second client”. 
	However, in a related field, Hague discloses:
“providing a switch in communication with the first client, the second client, and the first server, the switch selectively allowing communication between the first server and one of the first client and the second client” (par. 0038: “As BACnet networks get larger…network congestion and through issues become significant; par 0040: BACnet routers disclosed for forwarding messages received from devices to servers ).
It would have been obvious to one of ordinary skill before effective date of claimed invention to have introduced Hague’s teachings of message caching in a BACnet router alongside Hull-McFarland in order to achieve enhanced performance3 on BACnet network (Hague, par. 0038).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (USP 6598056), in view of McFarland (USP 7746887), in view of Hague (US 20150039752), in view of McCoy (US 20170006111).
For claim 28, Hull-McFarland-Hague discloses:
The method of claim 27, but fails to disclose “further comprising providing the second client after the first elapsed time exceeds the first threshold.”
However, in a related field, McCoy discloses:
“further comprising providing the second client after the first elapsed time exceeds the first threshold.” (par. 0011).
It would have been obvious to one of ordinary skill before effective date of claimed invention to have introduced McCoy’s teachings of repeatedly sending a message at a fixed/variable frequency until the first elapsed time exceeds the communication threshold alongside Hull-McFarland in order to minimize impact/burden on a network by endlessly sending queries to a non-responsive device (McCoy, par. 0011).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hull (USP 6598056), in view of McFarland (USP 7746887), in view of McCoy (US 20170006111).
For claim 36, Hull discloses:
A method of determining performance degradation on a BACnet protocol (col 1, ln 59-62), the method comprising: 
providing a first client in communication with a first server via a client-server relationship (col 6, ln 30-43); 
repeatedly sending a first request from the first client to the first server based on a first threshold (col 11, ln 65-col 12, ln 5 “Generally, polling involves requesting point data from the BMS service 1008 at a predetermined frequency or on a time schedule. When the BMS service 1008 responds with the requested data, the polling service 1000 records the dynamic point data in the database 1004 via the dynamic DB component 1002. The polling service 1000 distributes point read calls to the BMS service 1008 over a designated frequency period.”); 
sending a first response from the first server to the first client for each first request (col 11, ln 65 – col 12); 
Hull fails to disclose:
“determining a first elapsed time between each successive first request and first response; determining a second elapsed time between an initial first request and a final response; comparing the first elapsed time to the first threshold; c comparing the second elapsed time to a second threshold; increasing the first threshold based on the comparison of the second elapsed time to the second threshold”.
However, in a related field, McFarland discloses:
“determining a first elapsed time between each successive first request and first response; measuring a second elapsed time between an initial request and a final response; comparing the first elapsed time to a first threshold; comparing the second elapsed time to a second threshold; increasing the first threshold based on the comparison of the second elapsed time to the second threshold” (col 1, ln 63 – col 2: “Conditions are monitored, or sensed, during a variable periodic interval to determine whether a measurement for the condition has changed, is above, and/or below a limit or within or outside a range. The measurement may also be compared to measurements made during prior intervals, and/or statistics determined based on prior readings. A statistical analysis of the measurement may be made, and an appropriate control response determined and executed. The measurement, the change over a prior measurement, and/or the results of a comparison to a limit and/or range may be made according to a second periodic interval.”; col 3, ln 31-44: “The device may communicate information during a period of a transmission interval. The device may communicate information during a transmission, or communication, interval. The information may be communicated in response to a comparison that identifies a change in the sensed condition, such as a change outside a band limit, or a reading of the indicator beyond a limit. Similarly, a transmission of information may be suspended for periods of a transmission interval for which no change in the indicator has been identified. The device may enter a sleep mode, or go into a standby mode…The transmission and polling intervals, the limits and ranges may be changed, varied…extended and/or compressed…; col 9, ln 23-50 “the processor 214 polls the sensor 209 during a recurring polling period 336.”)
It would have been obvious to one of ordinary skill before effective date of claimed invention to have introduced McFarland’s teachings of measuring transmission and polling intervals alongside Hull. The motivation to combine would have been to enable appropriate control response to observed changes in communications conditions/measurements (McFarland, col 1, ln 63 – col 2, ln7; col 3, ln 31-44; col 9, ln 23-50).
Hull-McFarland fails to disclose:
“halting sending the first request from the first client to the first server at the first threshold based on the comparison of the first elapsed time to the first threshold”.
However, in a related field, McCoy discloses: 
halting sending the first request from the first client to the first server at the first threshold based on the comparison of the first elapsed time to the first threshold (par. 0011).
It would have been obvious to one of ordinary skill before effective date of claimed invention to have introduced McCoy’s teachings of including a communication state manager alongside Hull-McFarland in order to proactively attempt to bring off-line device into an on-line condition state through use of decay algorithms that aim to maize network traffic in the process (McCoy, par. 0009-0012).

Claim 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (USP 6598056), in view of McFarland (USP 7746887), in view of McCoy (US 20170006111), in view of Hague (US 20150039752).
For claim 37, Hull-McFarland-McCoy discloses:
The method of claim 36, further comprising 
providing a second client in communication with a first server via a client-server relationship (Hull, Fig 5; col 6, ln 30-43); 
repeatedly sending a second request from the second client to the first server based on the first threshold (Hull, col 11, ln 65-col 12); 
sending a second response from the first server to the second client for each second request (Hull, col 11, ln 65-col 12); 
measuring a third elapsed time between the second request and the second response (McFarland, col 1, ln 63-col 2; col 3, ln 31-44; col 9 ln 23-50); 
comparing the third elapsed time to the first threshold (McFarland, col 1, ln 63-col 2; col 3, ln 31-44; col 9 ln 23-50); and 
halting sending the second request from the second client to the first server based on the comparison of the third elapsed time to the first threshold (Mccoy, par 0011).
The combination fails to explicitly disclose:
However, in a related field, Hague discloses:
“providing a switch in communication with the first client, the second client, and the first server, the switch selectively allowing communication between the first server and one of the first client and the second client” (par. 0038: “As BACnet networks get larger…network congestion and through issues become significant; par 0040: BACnet routers disclosed for forwarding messages received from devices to servers ).
It would have been obvious to one of ordinary skill before effective date of claimed invention to have introduced Hague’s teachings of message caching in a BACnet router alongside Hull-McFarland-McCoy in order to achieve enhanced performance on BACnet network (Hague, par. 0038).

For claim 38, Hull-McFarland-McCoy-Hague discloses: 
The method of claim 37, further comprising providing the second client after the second elapsed time exceeds the second threshold (McCoy, par. 0011).

For claim 39, Hull-McFarland-McCoy-Hague discloses:
The method of claim 37, further comprising 
providing a third client in communication with a first server via a client-server relationship (Hull, col 6, ln 30-43; col 14, ln 32-col 15, ln 12; figs 14a, 14b and 14c); 
providing a switch in communication with the third client and the first server, the switch selectively allowing communication between the first server and one of the first client, the second client, and the third client (Hague, par. 0038-0040); 
repeatedly sending a third request from the third client to the first server based on the first threshold (Hull, col 11, ln 65 – col 12, ln 5); 
sending a third response from the first server to the third client for each third request (Hull, col. 11, ln 65-col 12, ln 5 “respond with the requested data”); 
measuring a fourth elapsed time between the third request and the third response (McFarland col 1, ln 63 – col 2); 
comparing the fourth elapsed time to the first threshold (McFarland col 1, ln 63 – col 2); and 
halting sending the third request from the third client to the first server when the fourth elapsed time exceeds the first threshold (McCoy, par 0011).

Allowable Subject Matter
Claim 29 is allowed. Claim 34 is allowable by virtue of its dependency on claim 29.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443